[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 09-14938                  JUNE 14, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                     D.C. Docket No. 08-00091-CR-3-LAC


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus


SHERMAN LANE,
                                                            Defendant-Appellant.

                        __________________________

              Appeal from the United States District Court for the
                        Northern District of Florida
                        _________________________

                                 (June 14, 2011)

Before BARKETT, HULL and PRYOR, Circuit Judges

PER CURIAM:

      Donald M. Sheehan, appointed counsel for Sherman Lane in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lane’s conviction and sentence

are AFFIRMED.




                                         2